DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
In an amendment filed 9/3/2021, Applicant amended claims 1, 12-15, and 31 and cancelled claims 9-11.  This amendment is acknowledged and entered.
Applicant’s arguments, see pages 7-9, filed 9/3/2021, with respect to claim 1 have been fully considered and are persuasive.  The 102/103 rejections of claims 1-3, 5-7, 9-10, 16-17, 32, 112 rejection of claim 31, and objections of claims 4, 5, 11-15 have been withdrawn in light of the amendments. 
Priority
As previously discussed, acknowledgment is made of applicant's claim for foreign priority based on an application filed in GB on 6/6/19. It is noted, however, that applicant has not filed a certified copy of the 181170.8 and 1821180.5 applications as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-8 and 12-32 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711